DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed April 18, 2022.  It is noted that claim 1 is identified as “previously presented,” however this claim has been amended.  Claims 1, 9, and 12 have been amended.  Claims 10 and 11 have been cancelled.  Claims 13 and 14 are newly added.  Claims 1-9 and 12-14 are currently pending and under examination.

This application is a continuation application of U.S. Patent App. No. 16/022630, filed June 28, 2018, which is a continuation application of U.S. Patent App. No. 15/807752, filed November 9, 2017, which is a divisional application of U.S. Patent App. No. 14/663,437, filed March 19, 2015, which claims priority to U.S. Provisional Patent App. No. 61/970250, filed March 25, 2014.

Maintenance/Modification of Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite “wherein steps (c) and (e) are conducted in different fermentors,” and also recite in step (d) “prior to step (e), removing said second fermentation product to increase concentration of said xylose.”  These claims are indefinite, because in step (d) the second fermentation product is removed to increase the concentration of xylose, however, if fermenting the other sugar monomers to a second fermentation product (step c), and fermenting xylose to xylitol (step e) are conducted in different fermentors (as per the second-to-last and last, respectively, wherein clauses), there should not be any second fermentation product in the xylose fermenter, only in the other sugar monomer fermenter.  The overall method is unclear, because initially the method appears to be directed to co-fermentation of xylose and the other sugar monomer to xylitol and a second fermentation product, however, it then appears that fermentation is intended to be completely separate.  
Additionally, with regard to claim 1 as amended, and to new claim 14, these claims recite that steps (c) and (d) are conducted simultaneously.  This limitation is indefinite, because it is unclear if this is intended to refer to co-fermentation as indicated by claims 1 and 9, step (d), or instead to running the two different fermentors at the same time, as indicated by claim 1 in the second-to-last wherein clause, and in claim 9 in the last wherein clause.  
Claims 2-8 and 12-13 are included in this rejection as these claims depend from above rejected claims, and fail to remedy the noted deficiencies.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Eroma et al. (US 2006/0246563; Published Nov. 2, 2006 – Previously Presented).
	With regard to claims 1-3 and 12, Eroma et al. teach a process for producing xylitol and ethanol, which is another fermentation product, from lignocellulosic biomass (Abs.; Fig. 2-6).  The process includes: prehydrolysis/partial hydrolysis, which is extraction, of hemicelluloses from the biomass feedstock, where the hemicelluloses include xylose and other sugar oligomers (Fig. 3, 5; Para. 27); hydrolysis of xylose and other sugar oligomers generates xylose and other sugar monomers, wherein hydrolysis is performed using weak acids, which is an acid catalyst, or enzymes (Fig. 3, 5; Para. 27-29; Para. 52); xylose is fermented to xylitol, which is a first fermentation product, using a special microbe, which would be a suitable microorganism, and glucose, which is an other sugar monomer, is fermented to ethanol, which is a second fermentation product, using a microorganism, which would be a suitable microorganism, or combination of microorganisms (Fig. 3, 5; Para. 31-35, 45-46); wherein a separation step can be performed after hydrolysis to provide for the separate fermentation of the glucose to ethanol, and xylose to xylitol (Fig. 5), which would be conducted in different fermentors due to the expressly stated separation prior to fermentation.	
While it is not specifically taught that the ethanol is continuously removed to increase the concentration of xylitol, fermentation can be continuous fermentation, and xylitol and ethanol can be produced and recovered simultaneously or sequentially (Fig. 3, 5, Para. 36, 45).  As fermentation can be continuous, and as both the xylitol and ethanol can be removed simultaneously, it would have been obvious to one of ordinary skill in the art that the fermentation products can be removed continuously, where such removal necessarily increases the concentration of xylitol as fermentation is continued.  Further, as fermentation of the glucose to ethanol, and xylose to xylitol can be conducted in different fermentors, it would have been obvious to one of ordinary skill in the art to determine the desired order of running the fermentations, including fermenting the glucose to ethanol before fermenting the xylose to xylitol.  
	With regard to claim 4, Eroma et al. teach that prehydrolysis, which is extraction, can be performed using steam (Para. 27, Line 1-3).  
With regard to claim 5, Eroma et al. teach that the lignocellulose-containing material can be pretreated, which is extracted, before hydrolyzing, where such pretreatment can comprise at least one pretreatment method including, prehydrolysis, steam explosion, and solvent extraction (Para. 72).  Prehydrolysis can be performed by physical, chemical, or biological methods, including the use of steam, which is water; acid treatment, which is an extraction catalyst; or organic solvents, such as ethanol, which is a solvent for lignin (Para. 27).  
While Eroma et al. do not specifically teach the use of the an extraction catalyst, a solvent for lignin, and water in combination, the use of these extraction methods are separately taught by Eroma et al., as is the use of “at least one” of these method.  As such, it would have been obvious to one of ordinary skill in the art from the teachings of Eroma et al. that “at least one” includes the use of more than one of the taught extraction methods in combination.  One would have been motivated to utilize a combination of methods, including steam, acid treatment, and organic solvents, together as necessary to appropriately pretreat/extract the selected type of lignocellulosic biomass utilized in the method.  Thus, it would have been obvious to one of ordinary skill in the art to utilize an extraction catalyst, a solvent for lignin, and water together during the extraction step.
With regard to claim 6, Eroma et al. teach that hydrolysis can be performed using sulfuric acid, which is a sulfur-containing catalyst (Para. 28, Line 1-3).  
With regard to claim 7, as noted above, Eroma et al. teach the use of sulfuric acid, which is a sulfur-containing acid catalyst, during hydrolysis (Para. 28, Line 1-3).  Eroma et al. further teach the use of sulfuric acid during the prehydrolysis (extraction) step (Para. 27, Line 1-5).  While it is not specifically taught that this acid catalyst is derived from the extraction step, Eroma et al. additionally teach that the prehydrolysis (extraction) and the hydrolysis steps can be carried out in one step (Para. 28, Line 3-5).  As such, it would have been obvious to one of ordinary skill in the art that the sulfuric acid, which is taught for use in both the extraction and hydrolysis steps, is derived from the extraction step and used during the hydrolysis step when these steps are performed together.  As such, it would have been obvious to one of ordinary skill in the art that the sulfuric acid, which is the sulfur-containing catalyst used during the hydrolysis step, could be derived from the extraction step.
With regard to claim 8, Eroma et al. teach that the process further comprises removing lignin derived from the lignocellulosic biomass (Para. 53, Line 1-3; Para. 82, Line 6-9; Para. 89).  


Claims 1, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Eroma et al., as applied to claim 1 above, and further in view of Retsina et al. (US 2007/0254348; Published Nov. 1, 2007 – Previously Presented).
With regard to claims 9, 13, and 14, Eroma et al. teach a process for producing xylitol and ethanol, which is another fermentation product, from lignocellulosic biomass (Abs.; Fig. 2-6).  The process includes: prehydrolysis/partial hydrolysis, which is extraction, of hemicelluloses from the biomass feedstock, where the hemicelluloses include xylose and other sugar oligomers (Fig. 3, 5; Para. 27); hydrolysis of xylose and other sugar oligomers generates xylose and other sugar monomers, wherein hydrolysis is performed using weak acids, which is an acid catalyst, or enzymes (Fig. 3, 5; Para. 27-29; Para. 52); xylose is fermented to xylitol, which is a first fermentation product, using a special microbe, which would be a suitable microorganism, and glucose, which is an other sugar monomer, is fermented to ethanol, which is a second fermentation product, using a microorganism, which would be a suitable microorganism, or combination of microorganisms (Fig. 3, 5; Para. 31-35, 45-46); wherein a separation step can be performed after hydrolysis to provide for the separate fermentation of the glucose to ethanol, and xylose to xylitol (Fig. 5), which would be conducted in different fermentors due to the expressly stated separation prior to fermentation.	
While it is not specifically taught that the ethanol is continuously removed to increase the concentration of xylitol, fermentation can be continuous fermentation, and xylitol and ethanol can be produced and recovered simultaneously or sequentially (Fig. 3, 5, Para. 36, 45).  As fermentation can be continuous, and as both the xylitol and ethanol can be removed simultaneously, it would have been obvious to one of ordinary skill in the art that the fermentation products can be removed continuously, where such removal necessarily increases the concentration of xylitol as fermentation is continued.  Further, as fermentation of the glucose to ethanol, and xylose to xylitol can be conducted in different fermentors, it would have been obvious to one of ordinary skill in the art to determine the desired order of running the fermentations, including fermenting the glucose to ethanol before fermenting the xylose to xylitol.  
Eroma et al. further teach that solids, which are derived from the lignocellulosic biomass, can be separated after hydrolysis and before fermentation (see Fig. 6).  However, it is not specifically taught that these solids include cellulose-rich solids, which are then further utilized to produce cellulose-rich materials.  
Retsina et al. teach a process for producing alcohols from lignocellulosic biomass, where the process includes fractionation, which is extraction, hydrolysis, and fermentation, wherein fermentable sugars are produced and fermented into alcohols, and cellulose is separated and utilized to produce cellulose-rich materials (Abs.; Figs. 1-2; Para. 13).  Fermentable sugars produced, and utilized in the method, include glucose and xylose (Para. 21, Line 1-6).  Cellulosic-solids which are recovered from the hydrolysate, before the fermentation step, are washed, thereby generating pulp that can be used for paper production (Fig. 1; Para. 19, Line 1-3). 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Eroma et al. and Retsina et al., because both teach the production of alcohols from lignocellulosic biomass, where the process includes extraction, hydrolysis, and fermentation, wherein fermentable sugars produced and utilized include glucose and xylose, and wherein solids are separated from the hydrolysate prior to fermentation.  Although it is not specifically taught by Eroma et al. that the solids separated out prior to fermentation include cellulose-containing solids, as a similar process is taught by Retsina et al., and Retsina et al. teach that these solids are cellulose-containing solids, it would have been obvious to one of ordinary skill in the art that the solids produced by, and separated out during, the method as taught by Eroma et al. contain cellulose.  
In addition, one would have been motivated to further utilize the cellulose-containing solids produced by Eroma et al. to generate additional products, because the use of cellulose-containing solids to produce pulp utilized to make paper is known in the art, as taught by Retsina et al.  The use of cellulose-containing solids derived from a process of producing alcohols from lignocellulosic biomass, for the production of paper, is known in the art.  The further use of the solids of Eroma et al., which contain cellulose, to produce paper would predictably improve the method, by allowing for further revenue generation, while also reducing the financial and environmental costs associated with disposal of solid waste materials.  Therefore, it would have been obvious to one of ordinary skill in the art that taken together, Eroma et al. and Retsina et al. provide a process that further comprises recovering a cellulose-rich material from the lignocellulosic biomass, wherein the cellulose-rich material is utilized to generate paper.


Response to Arguments

With regard to the indefiniteness rejection, it is noted that Applicant did not provide arguments for this rejection.  Therefore, this rejection has been maintained, and further applied to amended claim 9, and newly added claim 14.  
With regard to the obviousness rejection over Eroma et al., Applicant urges that Eroma does not teach removing ethanol from the fermentation broth before fermenting xylose to xylitol.  With regard to the obviousness rejection over Eroma et al. in view of Retsina et al., Applicant urges that Eroma never states a cellulose-rich material can also be made, as the raw material is effectively utilized to produce xylitol and ethanol.
Applicant’s arguments have been fully considered, but have not been found persuasive.
With regard to Applicant’s argument that Eroma does not teach removing ethanol from the fermentation broth before fermenting xylose to xylitol; as noted in the maintained indefiniteness rejection above, claims 1 and 9 are indefinite, because in step (d) the second fermentation product is removed to increase the concentration of xylose, however, if fermenting the other sugar monomers to a second fermentation product (step c), and fermenting xylose to xylitol (step e) are conducted in different fermentors (as per the second-to-last and last, respectively, wherein clauses), there should not be any second fermentation product in the xylose fermenter, only in the other sugar monomer fermenter.  The overall method is unclear, because initially the method appears to be directed to co-fermentation of xylose and the other sugar monomer to xylitol and a second fermentation product, however, it then appears that fermentation is intended to be completely separate.  As such, it is unclear if removing ethanol from the fermentation broth before fermenting xylose to xylitol is a required step.
With regard to Applicant’s argument that Eroma never states a cellulose-rich material can also be made, as the raw material is effectively utilized to produce xylitol and ethanol; it is noted that Retsina et al. is cited for this teaching.  As discussed previously, Retsina et al. teach that cellulosic-solids which are recovered from the hydrolysate, before the fermentation step, are washed, thereby generating pulp that can be used for paper production (Fig. 1; Para. 19, Line 1-3).  Although it is not specifically taught by Eroma et al. that the solids separated out prior to fermentation include cellulose-containing solids, as a similar process is taught by Retsina et al., and Retsina et al. teach that these solids are cellulose-containing solids, it would have been obvious to one of ordinary skill in the art that the solids produced by, and separated out during, the method as taught by Eroma et al. contain cellulose.  
One would have been motivated to further utilize the cellulose-containing solids produced by Eroma et al. to generate additional products, because the use of cellulose-containing solids to produce pulp utilized to make paper is known in the art, as taught by Retsina et al.  The use of cellulose-containing solids derived from a process of producing alcohols from lignocellulosic biomass, for the production of paper, is known in the art.  The further use of the solids of Eroma et al., which contain cellulose, to produce paper would predictably improve the method, by allowing for further revenue generation, while also reducing the financial and environmental costs associated with disposal of solid waste materials.  


Conclusion

No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653